Citation Nr: 1515086	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  11-07 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, PA.  Jurisdiction is now with the RO in St. Petersburg, Florida.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for total disability rating based upon individual unemployability (TDIU) is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In the Veteran's Brief dated in March 2015, the Veteran's representative made a claim for TDIU.  Accordingly, the issues listed above have been amended to include the issue of whether a TDIU rating is warranted.  However, such claim has not been developed or considered by the RO in the first instance.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before a decision may be rendered with respect to the claim for entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  A VA examination was conducted in August 2008.  Since that time, the Veteran has submitted several letters from a private medical professional.  Those letters seem to indicate a potential worsening of the Veteran's symptoms since the examination.

The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter for the TDIU issue in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A; 38 C.F.R. § 3.159, and applicable legal precedent.  Take all necessary action to develop and adjudicate such claim, as appropriate.

2.  Provide the Veteran with a VA examination to evaluate the current severity of PTSD.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

The claims folder must be made available to the examiner.

The examiner should report all pertinent findings, estimate the Veteran's Global Assessment of Functional (GAF) Scale score and provide an opinion as to the severity of the service-connected symptomatology and its impact on occupational and social functioning.

A full rationale must be provided for all stated medical opinions.

3.  After completing the above action, the claim must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




